Citation Nr: 1132367	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from September 1962 to September 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in relevant part, denied service connection for tinnitus and left ear hearing loss.  The Veteran perfected his appeal regarding service connection for tinnitus in November 2007.  He did not request a Board hearing.

Following the Veteran's notice of disagreement, the RO granted service connection for left ear hearing loss in an October 2007 rating decision.  This grant constituted a complete grant of the benefit sought on the issue of service connection for a left ear hearing loss disability; therefore, the issue of service connection for a left ear hearing loss disability was no longer on appeal.  


FINDING OF FACT

The Veteran does not a disability of tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

a. Duty to Notify.  VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; 
(2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

A June 2006 VCAA notice letter satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate his claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Dingess.

b. Duty to Assist.  The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that the VA acquired the Veteran's service treatment records to assist with the claim.  The Veteran did not identify any private or VA treatment records.

The Veteran was provided two VA audiology examinations in September 2006 and September 2007, respectively.  The Board finds that both examinations were thorough and productive of findings regarding the nature and etiology of the only claim remaining before the Board, service connection for tinnitus.  The Veteran has requested a separate ear, nose, and throat examination to address the issue of any relationship between his claimed tinnitus disorder and his service-connected left ear hearing loss; however, as there is no objective or credible evidence that the Veteran now has the claimed tinnitus disorder, the Board finds there is no reason to order yet another examination to determine the relationship between an unsubstantiated disorder and a service-connected disability.  VA has satisfied its duty to assist.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Also, certain chronic diseases, including such organic neurological disorders that cause tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran alleges that he was exposed to noise trauma in service when performing assigned duties, which included those of a canoneer, and that he developed tinnitus as a result of his in-service noise exposure.  See claim, VA Form 21-526, date stamped as received December 2005.   

After a review of the evidence, the Board finds that the Veteran was exposed to acoustic trauma in service during his duties as canoneer, but the weight of the evidence demonstrates that he did not experience chronic symptoms of tinnitus in service.  A review of the Veteran's service treatment records reflects no complaint, findings, diagnosis, or treatment of tinnitus.  After a review of all the evidence of record, the Board finds that there is no in-service injury or disease manifesting the symptoms claimed as tinnitus, including that the symptoms of tinnitus were not chronic in service.    

The Board also finds that the weight of the evidence demonstrates that symptoms of tinnitus were not continuous after service separation and that the Veteran does not have a current diagnosis of tinnitus.  On the original December 2005 claim, the Veteran indicated the onset of the claimed tinnitus was in September 1962, though he indicated, in the section provided for an explanation of the claimed disabilities, that he was then experiencing ringing in his ears that was periodic.  The Veteran did not report seeking any private or VA treatment for tinnitus.

The Board further finds that the weight of the evidence demonstrates that Veteran does not have a current disorder of tinnitus.  The Veteran was afforded a VA audiology examination in September 2006.  The claims file was reviewed and the VA examiner noted the claim was for (then) bilateral hearing loss and tinnitus.  Yet, the VA examiner noted that the Veteran did not report tinnitus.  Accordingly, based on the Veteran's denial of symptoms of tinnitus, the VA examiner did not reach a diagnosis of tinnitus.  

On his December 2006 notice of disagreement, the Veteran stated that the buzzing in his ears occurred three to four times a week, that he did not recall the examiner asking about "these" symptoms, and that he may have replied in the negative because he did not understand what "tinnitus" meant at that time.  The Veteran was afforded another VA audio examination in September 2007.  Again the examiner noted that the Veteran previously had reported buzzing in his ears and, again, the VA examiner noted that during the examination the Veteran denied symptoms of tinnitus.  The 2007 VA examiner, likewise, did not reach a diagnosis of tinnitus.

On his November 2007 substantive appeal, the Veteran stated that he continued to experience buzzing in his ears, and that he did not recall the VA examiner asking him about the buzzing in his ears during either VA examination.  While the Veteran has made after the fact assertions of tinnitus symptoms when submitting statements for VA disability compensation purposes, these statements are inconsistent with the histories and complaints he gave the VA examiners in person on two occasions.  The evidence shows that, following two objective examinations, the VA examiners made no diagnosis of a tinnitus disorder.  No private treatment reports from any practitioner or any VA treatment records include a diagnosis or treatment of a tinnitus disorder.  The Board finds there is no credible, objective evidence that the Veteran has a tinnitus disorder.

While the Veteran is competent to describe symptoms that he experiences through his senses, such as buzzing or ringing in his ears, the Board finds that his statements regarding experiencing tinnitus are contradictory and so are not credible.  The Veteran submitted his original claim in December 2005 that not only listed tinnitus as a claimed disorder, but gave an onset date approximately corresponding to his enlistment.  Further, in the explanation section, he describes his symptoms as a periodic ringing, and used the word "tinnitus" twice.  Yet he denied understanding what the term meant in the December 2006 notice of disagreement, described the symptoms as now a "buzzing," and in December 2006 asserted he was not asked about tinnitus in an audiology examination, though if he had been asked, he may have denied because of his lack of understanding.  

The Veteran was asked about tinnitus and denied the symptom, which is highly probative evidence against his claim.  The presumption of administrative regularity holds that the VA examiners regularly recorded the VA audiology examination results, which included recording the Veteran's answer to the question of whether he then had tinnitus.  The Veteran has not asserted any irregularity in either of the VA examinations to overcome the presumption of administrative regularity.  That the Veteran, most recently, did not recall whether he had been asked about tinnitus, or may have denied the symptoms in 2006 due to a claimed lack of understanding of the very disorder for which he sought service connection does not render the VA audio examinations inadequate for rating purposes.  The Veteran's contradictory statements are not evidence that the two different VA examiners did not accurately record his responses during the 2006 and 2007 examinations or that the examinations reports are insufficient.  There remains no indication in the records, other than the Veteran's varied assertions, that the VA examiners, who had also reviewed the claims file, inaccurately recorded the presence of tinnitus symptoms as presented by the Veteran at the examinations.  

The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  The Veteran has not submitted credible evidence to rebut the presumption that either the 2006 or the 2007 VA examiner recorded the history regularly as given to the examiner by the Veteran.  See also Warfield v. Gober, 10 Vet. App. 483, 486 (1997) (assertions of veteran's widow that she never received application for benefits, and that a copy of the cover letter was missing from the file, did not constitute "clear evidence to the contrary" necessary to rebut the presumption of administrative regularity); Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The Veteran's alternative contingent explanation is also not credible in light of his own December 2005 claim for service connection for tinnitus, which he claimed as a disability distinct from hearing loss, and which he specifically described as "a periodic ringing in my ears."  This inherently contradictory explanation was compounded by the Veteran's denial of tinnitus symptoms in the later 2007 VA examination, which was followed by his November 2007 statement on the substantive appeal.  In this statement, the Veteran stated that he does not remember being asked in either examination.  The Board finds the Veteran's inconsistent statements as to whether he has tinnitus, in the context of his own specific claim for tinnitus, two VA examiners that recorded his denial of symptoms of tinnitus, and 

his inconsistent description of what the tinnitus symptom is alleged to be, to be evidence that weighs against the credibility of the Veteran on the question of whether he has a disability of tinnitus.

The only evidence that the Veteran has a tinnitus disorder, described alternatively as ringing and as buzzing, are the Veteran's inconsistent statements, which the Board has found not to be credible on the question of current symptoms of tinnitus.  Again, while the Veteran is competent to report symptoms that he has experienced, even the Veteran has not reported that any physician has given him the diagnosis of tinnitus.  The Federal Circuit noted that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, however, the Veteran has both used the term "tinnitus" and reported he did not understand what it means in statements the Board has already found contradictory and not credible.  Therefore, there is insufficient lay evidence to establish a diagnosis of tinnitus.  

Service connection may only be granted for a current disability, regardless of the theory of service connection; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even in the case of Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), in which the Court stated that a veteran is competent to report symptoms of tinnitus, the Court remanded the case for a VA examiner to determine whether the veteran had a current diagnosis of tinnitus.  

For these reasons, the Board finds that the weight of the competent evidence of record shows that the Veteran does not have a current disability of tinnitus.  Accordingly, for the reasons described above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102


ORDER

Service connection for tinnitus is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


